Citation Nr: 9904881	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  95-19 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for Meniere's 
Disease with tinnitus and left ear hearing loss, currently 
rated 30 percent disabling.  

2.  Entitlement to service connection for a skin disorder 
manifested by skin tags.  

3.  Entitlement to service connection for a urinary 
disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from June 1983 to 
January 1994.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO), 
and was remanded in December 1996 for additional development.  

In December 1996, the Board remanded three issues: 
entitlement to service connection for a disorder manifested 
by chronic urinary tract infections; entitlement to service 
connection for flat wart, papular nevi; and entitlement to a 
compensable evaluation for left ear hearing loss.  While the 
issue of entitlement to a compensable evaluation for left ear 
hearing loss was a claim that had been perfected for 
appellate review by the appellant's May 1995 substantive 
appeal, the Board failed to recognize at the time of its 
December 1996 remand that an October 1995 rating decision had 
granted service connection for Meniere's Disease with 
tinnitus and left ear hearing loss and had assigned a 30 
percent evaluation.  Thus, the appellant's previously 
service-connected left ear hearing loss was subsumed into the 
newly service-connected Meniere's Disease.  

Because the appellant filed a claim for an increased 
evaluation for her Meniere's Disease with tinnitus and left 
ear hearing loss in January 1996 and, following the RO's 
denial of her claim in a May 1996 supplemental statement of 
the case, perfected an appeal of that claim by a VA Form 646, 
submitted in September 1996, the issue which was properly 
before the Board in December 1996, and which should have been 
remanded at that time, was entitlement to an increased 
evaluation for Meniere's Disease with tinnitus and left ear 
hearing loss.  Therefore, the Board's decision at this time 
will include consideration of the appellant's claim for an 
increased evaluation for Meniere's Disease with tinnitus and 
left ear hearing loss, and will not include an issue of 
entitlement to a compensable evaluation for left ear hearing 
loss.  


FINDINGS OF FACT

1.  The appellant's Meniere's Disease with tinnitus and left 
ear hearing loss is manifested by moderate symptomatology.  

2.  A chronic skin disorder manifested by skin tags in the 
axillae is shown to have been initially manifested in 
service.  

3.  A cystocele is shown to have been initially manifested in 
service.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 60 percent evaluation for 
Meniere's Disease with tinnitus and left ear hearing loss are  
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, Diagnostic Code 6205 (1998).  

2.  A skin disorder manifested by skin tags in the axillae 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303(d) (1998).  

3.  A cystocele was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

I.  Meniere's Disease with Tinnitus and Left Ear Hearing Loss

The appellant maintains that her Meniere's Disease with 
tinnitus and left ear hearing loss is more severely disabling 
than currently evaluated, thereby warranting a higher rating.  

Generally, claims for increased evaluations are considered to 
be well grounded.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The Board is satisfied that all relevant facts pertaining to 
an increased evaluation for Meniere's Disease with tinnitus 
and left ear hearing loss have been properly developed.  
There is no indication of any additional pertinent records 
which have not been obtained.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Service medical records show that the appellant was treated 
for symptomatology that was identified as Meniere's Syndrome.  
An August 1993 report of a Medical Board diagnosed moderately 
severe Meniere's Syndrome, and a Physical Evaluation Board 
determined in October 1993 that the appellant was unfit for 
duty due to her moderately severe Meniere's Syndrome.  

Following service, the appellant underwent a VA medical 
examination in August 1994, which diagnosed Meniere's 
symptoms with nausea.  Meniere's Disease with nausea was 
diagnosed at an October 1994 VA examination.  While 
outpatient records from a military medical facility, dated in 
November 1994 and July 1995, reported that the appellant's 
Meniere's Disease was essentially stable, progressive 
Meniere's Disease was diagnosed at an August 1995 VA 
examination.  A periodic examination performed at a military 
medical facility in August 1995 with regard to the 
appellant's status on the temporary disabled retired list 
(TDRL) reported a diagnosis of moderate to severe Meniere's 
Syndrome.  

In a January 1996 statement, P. Norris, a registered nurse, 
indicated that she frequently supervised the appellant, who 
was also a nurse, and had observed her experiencing 
"attacks" of vertigo, nausea, vomiting, and inability to 
function for several hours on several occasions.  One 
particular attack was described.  

At an April 1998 VA medical examination to evaluate her 
Meniere's Disease, the appellant reported that she would 
experience Meniere's attacks twice monthly, was currently 
being treated with Maxzide and Valium, and had declined 
endolymphatic shunt surgery.  She was able to perform 
adequate tandem gait with no loss of gait, and had no 
nystagmus with her head hanging in either the right or left 
position.  She did experience some dizziness on arising, and 
audiological evaluation revealed severe hearing loss on the 
left.  The assessment was that the appellant had a history 
and audiogram consistent with Meniere's Disease involving the 
left ear, and was currently experiencing some symptoms 
referable to the right ear.  The examiner stated that while 
ataxia was not demonstrated, such was usually the case with 
Meniere's Disease because the incapacitating ataxia was seen 
during the events and also anxiety due to the sudden nature 
of the disease.  The examiner also opined that the 
appellant's loss of hearing in the left ear due to Meniere's 
Disease was to the point that she essentially had unaidable 
hearing in the ear.  

Service connection was granted for left ear hearing loss by 
an October 1994 rating decision, with a noncompensable 
evaluation assigned from February 1, 1994. The appellant was 
service connected for Meniere's Disease by an October 1995 
rating decision, which included his left ear hearing loss as 
part of the symptomatology associated with the disease, and a 
30 percent evaluation was assigned under Diagnostic Code 6205 
from February 1, 1994.  

In assessing the proper evaluation to assign for Meniere's 
Disease, a 100 evaluation is assigned when it is severe, with 
frequent and typical attacks, vertigo, deafness, and 
cerebellar gait.  When it is moderate, with less frequent 
attacks, including cerebellar gait, a 60 percent evaluation 
is assigned.  When it is mild; with aural vertigo and 
deafness, a 30 percent evaluation is assigned.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6205.  

Although the evidence does not demonstrate that the appellant 
experiences a frequency of typical attacks that would 
classify her Meniere's Disease as severe so as to warrant a 
100 percent evaluation, the Board does find that her report 
of attacks twice monthly, along with the history and 
observations provided by one of her employment supervisors, 
provides evidence that the symptomatology associated with her 
Meniere's Disease more nearly approximates the criteria for a 
60 percent evaluation, manifestation of a moderate degree of 
disability.  Therefore, under the provisions of 38 C.F.R. 
§ 4.7, the Board concludes that a 60 percent evaluation is 
warranted for Meniere's Disease with tinnitus and left ear 
hearing loss.  

II.  A Skin Disorder Manifested by Skin Tags of the Axillae

The appellant argues that she has a skin disorder manifested 
by skin tags of the axillae which began in service, and the 
Board finds that this claim for service connection for a skin 
disorder is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  All relevant facts have been properly developed 
and no further assistance to the veteran is required to 
comply with the duty to assist.  

Service medical records show that the appellant began to 
notice skin tags in both axillary regions in 1988, and that 
she was treated for recurrence of the tags in 1992.  

A December 1996 VA tissue examination identified a skin tag 
in the left axilla.  A subsequent VA skin examination, 
conducted in February 1997, reported that the appellant had 
undergone removal of two skin tags in the right axilla and 
one skin tag in the left axilla by liquid nitrogen therapy 
approximately one month before.  The appellant stated that 
the previous skin tags had never been a source of concern 
except for a fear that she might possibly shave one of them 
as she shaved her axillae, which she did on a regular basis.  
The examiner noted scars in the axillae from recent liquid 
nitrogen therapy, and a tiny, one millimeter, skin tag in the 
right axilla that appeared free of irritation.  The diagnosis 
was skin tags, both axilla, previously diagnosed as 
dysplastic nevus.  

After reviewing the evidence pertaining to the claim for 
service connection for a skin disorder manifested by skin 
tags, including the appellant's hearing testimony, and 
considering the provisions of 38 C.F.R. § 3.303(d), the Board 
has determined that there is an approximate balance between 
the positive and negative evidence with regard to the claim 
for service connection for a skin disorder manifested by skin 
tags.  Because a veteran is extended the benefit of the doubt 
when the evidence is in equipoise, under 38 U.S.C.A. 
§ 5107(b), the Board finds that service connection is 
warranted for skin tags in the axillae.  

III.  A Urinary Disability

The appellant argues that she has a urinary disability which 
began in service and is manifested by urinary tract 
infections.  The Board finds that this claim for service 
connection for a urinary disability is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  All relevant facts 
have been properly developed, and no further assistance to 
the veteran is required to comply with the duty to assist.  

Service medical records show that the appellant was treated 
for urinary tract infections and that they became so severe 
that she underwent a bladder suspension operation in December 
1993, at which time a cystocele was noted.  

At an April 1994 VA gynecological examination, it was 
reported that the stress urinary incontinence had resolved 
following the "stamey needle suspension surgery" in 
December 1993, but that the cystocele had remained.  At a 
February 1997 VA genitourinary examination, the appellant 
stated that she had experienced urinary tract infections on 
four occasions since her last delivery in September 1995, 
which she had treated herself on a symptomatic basis as she 
was a nurse and had access to medications.  She indicated 
that she had normal frequency of urination except for the 
claimed urinary tract infections.  The report of a March 1997 
VA gynecological examination noted that the appellant had a 
grade I-II cystocele.  

VA gynecological examinations in April 1994, June 1994 and 
March 1997, and the February 1997 VA genitourinary 
examination, did not reveal a disorder manifested by chronic 
urinary tract infections.  Furthermore, the examiner at the 
February 1997 genitourinary examination noted that the 
appellant reported she had been continent since her December 
1993 bladder suspension operation.  However, the Board notes 
that the evidence shows that a cystocele developed in service 
and is still present.  Therefore, the Board finds that the 
appellant's cystocele is a urinary disability for which 
service connection may be granted.  


ORDER

A 60 percent evaluation is granted for Meniere's Disease with 
tinnitus and left hearing loss, subject to the laws and 
regulations governing the award of monetary benefits.  

Service connection is granted for a disorder manifested by 
skin tags in the axillae. 

Service connection is granted for a cystocele.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

- 9 -


